Filed 6/16/15 P. v. Gates CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B261621
                                                                        (Super. Ct. No. GA037429-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

SCOTT DALE GATES,

     Defendant and Appellant.


                   Scott Dale Gates appeals an order denying a petition to recall his 25-years-
to-life sentence pursuant to the procedure set forth in Penal Code section 1170.126, the
Three Strikes Reform Act of 2012.1
                   On January 14, 2000, Gates was convicted of two counts of robbery.
(§ 211.) The trial court found that Gates suffered two prior serious felony strike
convictions and imposed a 25-years-to-life sentence pursuant to the three strikes law.
(§§ 667, subd. (b)-(i), 1170.12, subds. (a)-(d).)
                   On November 4, 2014, Gates filed a petition to recall his sentence pursuant
to section 1170.126, subdivision (b). The trial court denied the petition, ruling that Gates
did not qualify for resentencing because his current strike offenses (robberies) were
serious felonies pursuant to sections 667.5, subdivision (c)(9) and 1192.7, subdivision
(c)(19). (§ 1170.126, subd. (e)(1).) Gates appeals.

1
    All further statutory references are to the Penal Code.
              We appointed counsel to represent Gates in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On June 10, 2013, we advised Gates by mail that he had 30 days within
which to personally submit any contentions or issues that he wished to raise on appeal.
We have not received a response.
              We have reviewed the entire record and are satisfied that Gates's attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                William C. Ryan, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                          3